Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed April 04, 2022. As filed, claims 56, 58-63 are pending; of which, claims 56 is currently amended. Claim 63 is newly added. Claims 1-55, 57 are cancelled.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claim 57 under 35 U.S.C. § 112 4th paragraph is moot in view of cancellation of said claim. 
2. The rejection of claims 56-62 under 35 U.S.C. § 103 over US 20150336874 by Koch et al. March 12, 2015 (“the ‘874 publication”; cited in PTO-892 mailed 5/05/2020) and further in view of Campos et al. Psychophamacology is withdrawn per claim amendment and arguments submitted by Applicants.  

Applicant's arguments that  In addition, Applicant respectfully submits that Koch fails to disclose or suggest treatment of subjects suffering from anxiety with CBDA-ME to the exclusion of the compounds of Koch. Further, the Office has not established that Koch teaches that CBDA-ME has any therapeutic effect, and instead teaches that it is an impurity to be minimized. Koch teaches that Formula (A) should be present at a ratio "greater than 1 :1, preferably greater than 5:1, most preferably greater than 10:1" to CBDA-ME if it is even present at all (para. [0096])..” (Remarks page 5) and further that “Campos does not teach CBDA-ME at all or that CBDA-ME would be effective to treat anxiety. Neither Koch nor Campos discloses that CBDA-ME has 5HT1 A receptor activity. The data in the present specification show that CBD (as in Campos) did not have an anti-anxiety effect in vivo and neither of the cited references provides any data whatsoever that CBDA-ME would be effective in treating a subject suffering from anxiety as claimed or any such disclosure or suggestion. … Thus, even when viewed in combination there is no motivation to arrive at the claimed method of treating a subject having anxiety with CBDA-ME where the method, as amended, excludes administering the compounds of Koch. Koch provides no teaching, guidance or reasonable expectation that CBDA-ME treats anxiety (or any other condition) and Campos does not even mention CBDA-ME, so even when viewed in combination there is no reasonable expectation of success at arriving at the claimed method.” (Remarks page 6) were carefully considered and were found persuasive in view of experimental data provided by Applicants in disclosure and outlined on Remarks page 7-9). 

Allowable Subject Matter
Claims 56, 58-63 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method for method of treating a subject suffering from anxiety comprising administering an effective amount of a compound of formula (I) is novel and non-obvious over the prior art. 
The closest prior art is US20150336874, by Koch of record. The reference does not teach disclose or suggest treatment of subjects suffering from anxiety with CBDA-ME to the exclusion of the compounds of Koch. The applicants discuss that The amended claims are directed to treating a specific target population based
on In Vivo Experiment 3 of the specification by administering the specific compound
used therein as the active ingredient to the exclusion of the active compound of
Koch, and provided the evidence to show that the claimed compound displayed greater potency than CBDA at suppressing signs of stress-induced anxiety in rats, and that it produces these effects in a 5HT1 receptor-dependent manner (in vivo experiments and Fig. 5 of instant disclosure). 
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 56, 58-63 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622